Citation Nr: 1328491	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 70 percent disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  

As will be discussed below, a review of the Veteran's 
Virtual VA electronic claims file shows that additional VA 
treatment records have been associated with the record on 
appeal since the claims addressed herein were most recently 
adjudicated by the RO in the June 2012 statement of the case 
(SOC).  Neither the Veteran nor his representative have 
waived initial RO consideration of the additional VA 
treatment records contained in the Veteran's Virtual VA 
electronic claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings in excess of 
30 percent for PTSD, 10 percent for tinnitus, and 70 percent 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
bilateral hearing loss, evaluated as 70 percent disabling; 
PTSD, evaluated as 30 percent disabling, and; tinnitus, 
evaluated as 10 percent disabling.  His combined evaluation 
for compensation is 80 percent.

2.  The Veteran is rendered unemployable as the result of 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 
3.159.  Nevertheless, given the favorable action taken below 
as to the claim of entitlement to a TDIU and the need to 
remand the claims for increased disability ratings for PTSD, 
tinnitus, and hearing loss for additional development, no 
further notification or assistance in developing the facts 
pertinent to the claim decided herein is necessary at this 
time.  Indeed, any such action would result only in 
additional and unnecessary delay in adjudication of the 
claim of entitlement to a TDIU. 

II.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of 
education, special training, and previous work experience; 
however, age and any impairment caused by non-service-
connected disabilities are not for consideration in 
determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for 
the veteran's service-connected disabilities is less than 
total if the disabled veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability that is ratable at 40 
percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  For the purpose of determining 
the above, the following will be considered as one 
disability: 1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor set forth under 38 C.F.R. § 4.26, if 
applicable; 2) disabilities resulting from common etiology 
or a single accident; 3) disabilities affecting a single 
body system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 4) multiple injuries 
incurred in action; or 5) multiple disabilities incurred as 
a prisoner of war.  In exceptional cases, an extra-schedular 
rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claims, in which case, the 
claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In this case, the Veteran's combined disability rating has, 
at all times relevant to the Veteran's claim for a TDIU 
received in March 2010, met the threshold regulatory 
requirement for the award of a schedular TDIU under 38 
C.F.R. § 4.16(a).  Since the claim of entitlement to a TDIU 
was received in March 2010, service connection has been in 
effect for PTSD rated as 30 percent disabling; tinnitus 
rated as 10 percent disabling, and; bilateral hearing loss 
rated as 70 percent disabling.  The Veteran's combined 
disability rating is 80 percent.  

The evidence in this case shows that it is factually 
ascertainable from the evidence that the Veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation. 

In his March 2010 claim for entitlement to a TDIU, the 
Veteran maintained that he is unemployable.  In August 2010, 
he stated that he cannot work due to his service-connected 
disabilities.  In his April 2012 formal application for 
increased compensation based on unemployability, the Veteran 
indicated that he retired at age 65 in 1988, however, he 
would have liked to have continued working but he was unable 
to do so due to his service-connected bilateral hearing loss 
disability.  

With regard to his occupational history, during a June 1998 
personal hearing at the RO, the Veteran indicated that he 
had worked at a lighting factory where he wired lighting 
fixtures for 29 years.  In his April 2012 formal application 
for increased compensation based on unemployability, he 
indicated that he had worked at the lighting factory from 
February 1960 to June 1988.  He stated that he was educated 
through two years of high school, but he denied receiving 
any other education or training.  

A September 1997 VA treatment note indicated that the 
Veteran was deaf to normal voice at that time, but he could 
hear some loud voice.  He was reportedly told by a private 
treatment provider in 1987 that he had near deafness and 
hearing aids may help.  He had worn hearing aids since.  An 
audiology consultation was ordered and it was noted that the 
Veteran's bilateral hearing loss had worsened and his use of 
hearing aids did not help much.  Audiometric findings during 
an October 1997 audiology consultation showed severe 
bilateral sensorineural hearing loss.  

A July 1998 report of a VA PTSD examination shows that the 
Veteran indicated that he retired at age 65, in part, to 
care for his wife who was in ill health.  He also indicated 
that he was a part time photographer until 11 years prior 
due to non service-connected blindness in his right eye.  
Following interview and examination of the Veteran, the 
examiner diagnosed chronic PTSD with symptomatology 
described as moderate in degree, which resulted in moderate 
difficulty in social and occupational functioning.  
Significantly, it was not possible to obtain a detailed and 
structured history and mental status examination due to the 
Veteran's mental status changes and hearing loss.  It was 
noted that the Veteran was "quite hard of hearing" and he 
did not respond directly to questions during examination.  

In statements dated in September 1999, WLF and DB indicated 
that the Veteran was really hard of hearing and it was very 
hard to communicate with him at any time and almost 
impossible to communicate with him unless he was looking 
directly at the speaker and reading their lips.  

During VA audiological examination in March 2002, the 
Veteran complained of trouble understanding speech in pretty 
much all listening environments, but much worse in the 
presence of background noise.  He also reported a constant 
bilateral humming noise, or tinnitus, in his bilateral ears.   
Audiometric evaluation was reflective of severe bilateral 
sensorineural hearing loss.  

On audiology consultation in September 2006, the Veteran 
reportedly received little benefit from his hearing aids.  
He experienced difficulty understanding speech and 
communications at raised voice levels and his speech 
discrimination scores on audiometric testing were described 
as poor with scores of 44 percent in the right ear and 32 
percent in the left ear.  

A September 2006 PTSD screen was positive for symptoms of 
nightmares, intrusive thoughts, avoidance of triggers that 
reminded him of his military trauma, hypervigilance, and 
emotional numbness and detachment from others, activities, 
and his surroundings.  An October 2006 mental health note 
showed complaints of difficulty sleeping for which 
prescription medication was required for treatment.  
Diagnostic assessment was depression.  The Veteran was aware 
of his PTSD diagnosis; however, he flatly refused mental 
health care.

During a VA PTSD examination in January 2009, the Veteran 
was an inactive deacon at his church due to increased 
medical and physical problems and an increase in his PTSD 
symptomatology - all of which drained him of energy and 
restricted his life.  He complained of constant fatigue, 
stress, and lack of motivation and energy that he felt was 
necessary to accomplish his day.  It was noted that he was 
retired due to age or duration of work.  

During a VA audiological examination in January 2009, the 
Veteran continued to complain of difficulty hearing in all 
listening environments.  Audiometric testing revealed 
findings of severe to moderately severe sensorineural 
hearing loss with poor speech discrimination (56 percent) in 
the right ear, and severe sensorineural hearing loss in the 
left ear with very poor speech discrimination (32 percent).  
He also experienced intermittent episodes of tinnitus, which 
varied in duration.  Occupationally, he had worked in a 
lighting factory for 29 years where he wired light fixtures, 
as a welder for 2 years, and as a car salvage repairman for 
1.5 years.  The examiner found that the Veteran's hearing 
loss did not have any significant effects on his occupation 
and there were no effects on his usual daily activities, 
however, she provided no rationale in support of such 
conclusions.  

In March 2010, the Veteran was afforded an additional VA 
audiological examination to determine the nature and 
severity of his service-connected bilateral hearing loss 
disability and any associated effects that his hearing loss 
disability has on his occupational functioning.  The Veteran 
reported continued difficulty hearing in all listening 
environments.  Audiometric examination revealed severe 
bilateral sensorineural hearing loss with poor speech 
discrimination scores of 52 percent in the right ear and 32 
percent in the left ear.  The examiner found that without 
use of hearing aids, the extent of the Veteran's hearing 
loss would make understanding speech and communication 
difficulty in all listening environments.  She stated that 
with the use of amplification, he would be expected to hear 
fairly well in quiet situations where people are speaking at 
a close range, however, even with amplification, he would be 
expected to have difficulty understanding speech in noisy 
environments, especially with a lack of visual cues.  The 
examiner concluded that the Veteran's hearing loss 
disability does not preclude gainful employment.   

The Veteran underwent an additional VA PTSD examination in 
April 2010 to determine the nature and severity of his 
service-connected PTSD and any associated effects of such 
disability on his social and occupational functioning.  
Significantly, the examiner noted that interview and 
evaluation of the Veteran was extremely difficult due to the 
Veteran's "significant" hearing loss.  Despite the Veteran's 
use of hearing aids during the examination and sitting only 
approximately 2 feet away from the examiner, he remained 
extremely hard of hearing.  The examiner spoke very loudly 
throughout the evaluation, however, the Veteran did not hear 
some questions and appeared unable to comprehend other 
questions.  For example, when asked about hallucinations, 
the Veteran simply could not understand what was being asked 
of him.  The Veteran was ambiguous in answering questions 
about his current mental condition, however, he described 
nightmares about his military service approximately once 
every 2 weeks, intrusive thoughts and flashbacks about 11 
friends that he lost during service, a hyperstartle response 
when approached unexpectedly, feeling down about half of the 
time, and chronic sleep impairment with 3 to 4 hours of 
sleep at night and a 2.5 hour nap during the day.  He 
indicated that physical limitations, including hearing loss 
and loss of vision in his right eye, prevented him from 
doing things he once enjoyed, such as fishing.  His usual 
daily activities included a two and a half hour nap, 
watching TV, and reading the newspaper and bible.  He 
attended church on Sundays and had church visitors at his 
home approximately every other day.  Several times a week he 
assisted his friend with taking care of his own yard, tended 
to his garden, and socialized with three friends at a local 
service station.  Approximately three times a year he spoke 
at local schools about his military service and showed his 
military photographs.  His speech was rambled at times with 
discussion of his military service and he frequently had to 
be redirected to answer the questions that were being asked 
of him.  

The April 2010 examiner diagnosed chronic PTSD with a GAF 
score of 55.  Occupationally, the Veteran had retired 
approximately 20 years prior.  His past medical history was 
significant for service-connected PTSD, tinnitus, and 
bilateral hearing loss disabilities and numerous non 
service-connected conditions.  The examiner found that the 
Veteran's PTSD did not result in and/or was not severe 
enough to result in any social impairment.  He had many 
health problems, to include significant hearing loss.  The 
examiner opined that the Veteran is unemployable simply by 
virtue of his older age and multiple health problems.  The 
examiner stated that he could not determine whether the 
Veteran's PTSD resulted in any occupational impairment 
because he was unable to work due to his age and health 
problems. 

The Veteran was afforded an additional VA PTSD examination 
in April 2012.  Since the April 2010 examination, little had 
changed regarding his psychosocial history.  He was easily 
tearful on speaking about some of his military experiences 
but he found talking about "the good experiences" as 
enjoyable and therapeutic.  He continued to exhibit an 
exaggerated startle response but his impaired hearing 
actually helped with that.  His mood was depressed when he 
had nothing to do, however, he clearly stayed as active as 
possible, given his situation.  He received no psychiatric 
or mental health treatment for his PTSD and he had not 
received such treatment in many years.  He continued to take 
prescription medication for treatment of his chronic sleep 
impairment.  Socially, the Veteran remained married to his 
long time wife who was in poor health.  His wife's health 
limited his ability to participate in activities outside the 
home as he stayed with her much of the time.  He drove his 
own car and visited with family and friends in his little 
hometown.  His health was relatively good despite his 
advanced age of 88 years old.  He could not hear well and 
his vision was reportedly poor - which called into question 
the appropriateness of his driving.  There were many family 
members and friends involved in the Veteran's care and he 
was well supervised and given transportation when his 
medical appointments were out of town.  He continued to 
speak to groups at schools and churches about his military 
experiences.  He had many hobbies that he enjoyed such as 
gardening, taking with friends, attending church, and being 
outside; however, his physical health limited his 
participation at times.  Occupationally, the Veteran was 88 
years old and he had not worked in many years.  

The April 2012 VA examiner diagnosed chronic PTSD with a GAF 
score of 60.  Associated occupational and social impairment 
resulting from his PTSD was best described as occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation.  As to the Veteran's employability, based on 
the Veteran's self-reported occupational history during 
prior examinations, he apparently had a stable history of 
employment without any indication in his self reports that 
he had ever been "UNABLE" to obtain or sustain employment 
due to PTSD.  His history of levels of symptom severity from 
PTSD indicated that if he were younger and physically able, 
he would be able to engage in gainful employment.  At the 
time of examination, however, he appeared to be unemployable 
due to his physical limitations and age.  The examiner 
reiterated that the Veteran was 88 years old at that time 
and that he had not worked in decades.  

The Veteran was afforded an additional VA audiological 
examination in June 2012.  Audiometric testing at that time 
was reflective of severe bilateral sensorineural hearing 
loss with poor speech discrimination scores of 48 percent in 
the right ear and 44 percent in the left ear.  As to any 
functional effects associated with the Veteran's bilateral 
hearing loss disability, the examiner opined that his 
hearing loss and tinnitus, in isolation, do not preclude his 
ability to gain and maintain employment.  She reasoned that 
he would be expected to understand speech fairly well one-
on-one with good eye contact with the use of amplification.  
She acknowledged, however, that he would have certain 
functional limitations such as difficulty understanding 
speech in background noise, from distance, and without eye 
contact.  She also indicated that he would have difficulty 
detecting certain high pitched indicator tones and 
localizing sound sources.

On review of the evidence of record, the Board finds that 
the foregoing evidence shows that the Veteran's service-
connected disabilities, and mainly his bilateral hearing 
loss disability, prevent him from maintaining full-time 
employment due to difficulty hearing and understanding 
speech and communication, to include with use of hearing 
aids for amplification and regardless of factors such as the 
volume of the speaker, proximity or distance between the 
Veteran and the speaker, and visual cues.  

The Board acknowledges the VA audiological examination 
reports with opinions that weigh against a finding that the 
Veteran's service-connected bilateral hearing loss 
disability, alone, precludes him from following a 
substantially gainful occupation.  

As to the January 2009 VA audiological examination and 
opinion that the Veteran's hearing loss does not have any 
significant effects on his occupational functioning or usual 
daily activities, the Board finds that this opinion is 
entitled to little probative weight in deciding the 
Veteran's claim for entitlement to a TDIU.  Specifically, 
the Board reiterates that the examiner provided no 
supporting rationale for such conclusion.  Moreover, a 
finding that the Veteran's hearing loss disability had no 
effects on the Veteran's usually daily activities is not 
consistent with the Veteran's consistent and credible 
complaints of difficulty hearing in all listening 
environments, to include with use of hearing aids for 
amplification.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Such conclusions are also inconsistent 
with objective audiometric findings which have consistently 
been reflective of a bilateral hearing loss disability that 
has consistently been described by audiologists and 
treatment providers as severe in degree.  Finally, such 
conclusions are inconsistent with the competent and credible 
September 1999 lay statements of WLF and DB, which 
corroborate that communication with the Veteran at that time 
(approximately 14 years ago) was very difficult and nearly 
impossible without visual cues.  38 C.F.R. § 3.159(a) 
(2012).  Since those statements were received in 1999, 
objective findings on audiometric testing have shown that 
his hearing loss disability has continued to worsen.

The Board also finds that the March 2010 and June 2012 
reports of VA audiological examinations and opinions are 
entitled to little probative weight in this determination.  
Specifically, the March 2010 VA examiner opined that the 
Veteran's hearing loss disability does not preclude him from 
obtaining gainful employment.  The examiner reasoned that 
the Veteran would be expected to hear fairly well with use 
of hearing aids for amplification in quiet situations where 
people are sitting in close range.  The examiner further 
found that even with use of hearing aids for amplification, 
the Veteran was expected to have difficulty understanding 
speech in noisy environments, especially with lack of visual 
cues.  The June 2012 VA examiner essentially reached the 
same conclusion based on the same reasoning provided by the 
March 2010 examiner.  The June 2012 VA examiner added that 
the Veteran's hearing loss disability presented an 
additional functional limitations of difficulty detecting 
certain high pitched indicator tones and localizing sound 
sources.  

The Board observes, however, that during the April 2010 VA 
PTSD examination, less than one month following the March 
2010 audiological examination and which presumably took 
place in a quiet situation where visual cues were present, 
the PTSD examiner noted that despite his proximity within 2 
feet of the Veteran during the April 2012 examination and 
speaking very loudly at the Veteran, he remained extremely 
hard of hearing.  He was unable to hear some questions and 
unable to comprehend other questions.  Thus, there is 
objective evidence that regardless of the presence of 
background noise, the proximity of the speak to the Veteran, 
the volume of the speaker, and the availability or presence 
of visual cues, the Veteran's hearing loss disability 
greatly impedes on his ability to communicate with others 
and at times prevents any effective communication with 
others.  

Moreover, the Veteran's past occupational history of working 
in a lighting factory undoubtedly involves the presence of 
background noise, which both the March 2010 and June 2012 
audiological examiners have indicated would increase the 
Veteran's difficulty in and ability to effectively 
communicate with others.  

In light of the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding whether the Veteran's service-connected hearing 
loss disability renders him unable to obtain and maintain 
substantially gainful employment.  Additionally, he has 
additional service-connected PTSD rated as 30 percent 
disabling and tinnitus rated as 10 percent disabling with a 
combined disability rating of 80 percent.   

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because, at the very least, a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In light of the foregoing, entitlement to a TDIU is 
granted.


ORDER

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

As noted above, a review of the Veteran's Virtual VA 
electronic claims file shows that additional VA treatment 
records dating from April 2010 to January 2013 have been 
associated with the Veteran's electronic claims file 
following the issuance of the June 2012 statement of the 
case (SOC).  Such records contain information and evidence 
pertaining to ongoing treatment for the Veteran's service-
connected disabilities, thus, they are relevant to the 
Veteran's claims for increased ratings for his service-
connected PTSD, tinnitus, and bilateral hearing loss 
disabilities.  Neither the Veteran nor his representative 
has waived initial consideration of these additional VA 
treatment records by the Agency of Original Jurisdiction 
(AOJ).  Thus, a remand is necessary so that the AOJ can 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2012).

Moreover, in a May 2013 statement, the Veteran's power of 
attorney indicated that the Veteran has received additional 
and recent VA treatment and/or undergone additional 
evaluation pertaining to his service-connected disabilities.  
VA treatment records currently associated with the paper and 
electronic claims files are most recently dated in January 
2013.  Thus, records of any ongoing VA medical, audiological 
and psychiatric treatment or evaluation dating since January 
2013 should be requested from the Memphis VA Medical Center 
(VAMC) and Smithville Community Based Outpatient Clinic 
(CBOC).  All records received and documentation of any 
efforts to obtain them should be associated with the claims 
file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO/AMC should request from the 
Memphis VAMC and Smithville CBOC records 
of any VA medical, audiological, and 
psychiatric treatment and evaluation 
pertaining to the Veteran's service-
connected PTSD, tinnitus, and hearing loss 
disabilities dating since January 2013.  

All efforts to obtain such records should 
be documented in the claims file.  If the 
RO/AMC cannot locate such records, the 
RO/AMC must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the Veteran 
and his representative of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The Veteran must then be 
given an opportunity to respond.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, to include obtainment 
of contemporaneous VA examination(s) of 
the claimed disabilities if necessary, 
following initial consideration of VA 
treatment records dating since April 2010, 
readjudicate the issues of entitlement to 
increased disability ratings in excess of 
30 percent for PTSD, 10 percent for 
tinnitus, and 70 percent for bilateral 
hearing loss.  All applicable laws and 
regulations should be considered.  If any 
benefit is not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


